AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                        Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                             District
                                                       __________     of Montana
                                                                  District of __________
          UNITED STATES OF AMERICA                                              Amended Judgment in a Criminal Case
                     v.                                                         (For Revocation of Probation or Supervised Release)

               ARTHUR DION LONGEE
                                                                                Case No. CR 12-40-GF-BMM-01
                                                                                USM No. 09176-046
                                                                                 Rachel Julagay
                                                                                                          Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                          as listed below                      of the term of supervision.
 G was found in violation of condition(s) FRXQW V                                            after denial of guilt.
 The defendant is adjudicated guilty of these violations:

 Violation Number               Nature of Violation                                                                   Violation Ended
 1 (Special condition)           Failure to participate in substance abuse treatment                                  11/06/2019

 2 (Mandatory condition)          Use of controlled substance                                                         11/14/2019




        The defendant is sentenced as provided in pages 2 through                    5       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 ✔ The defendant has not violated condition(s)
 G                                                          Viol 3 (special cond.)   and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 4753                                  1/15/2020
                                                                                                     Date of Imposition of Judgment
 Defendant’s Year of Birth:            1987

 City and State of Defendant’s Residence:                                                                  Signature of Judge
 Poplar, MT
                                                                                Brian Morris, United States District Judge
                                                                                                        Name and Title of Judge

                                                                                     1/15/2020
                                                                                                                  Date
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                 Judgment — Page   2       of   5
DEFENDANT: ARTHUR DION LONGEE
CASE NUMBER: CR 12-40-GF-BMM-01

                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of:
12 months, with no term of supervision to follow.




   X The court makes the following recommendations to the Bureau of Prisons:
 * G

             *Placement at FCI Englewood, in Littleton, Colorado



     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                 G a.m.         G p.m.       on                                        .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                           .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                       to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                              Judgment—Page     3     of        5
DEFENDANT: ARTHUR DION LONGEE
CASE NUMBER: CR 12-40-GF-BMM-01
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
 none.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
.    *<RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
         UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
    ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
      G
    ✔ You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.)
      G
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQ
         whHUH you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
.    G You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
